The warrant in the county court was issued without an affidavit signed by affiant. After conviction in the county court, an appeal was taken to the circuit court, where the solicitor filed a charge based upon the appeal. Neither the charge in the county court nor in the circuit court was signed by the affiant, but the affidavit was in writing and was sworn to. Under our decisions, the affidavit need not be signed. Holman v. State, 144 Ala. 95, 39 So. 646; Cain v. State, 18 Ala. App. 624, 93 So. 263.
The judgment is affirmed.
                              On Rehearing.
Application granted. Opinion substituted. Judgment affirmed.